 



EXHIBIT 10.14
TAX ALLOCATION AGREEMENT
     Agreement as of May 26, 2004 by and among American Entertainment Properties
Corp. (“Parent”), a Delaware corporation, having offices at 2000 Las Vegas Blvd.
South, Las Vegas, Nevada 89104, and American Casino & Entertainment Properties
LLC, a Delaware limited liability company (“Issuer”), having offices at 2000 Las
Vegas Blvd. South, Las Vegas, Nevada 89104, and Issuer Subsidiaries (as defined
below).
     WHEREAS, Issuer is treated, for federal income tax purposes, as a
disregarded entity, of which all items of income, deduction, gain and loss are
treated as having been earned or incurred by Parent;
     WHEREAS, Issuer is the sole direct or indirect owner of certain limited
liability companies which are likewise treated as disregarded entities, of which
all items of income, deduction, gain and loss are treated as having been earned
or incurred by Parent;
     WHEREAS, Parent is the common parent of an affiliated group (as such term
is defined in the Internal Revenue Code of 1986, as amended, or any succeeding
law (the “Code”)) which includes the Issuer Corporate Subsidiaries (as defined
below):
     WHEREAS, Parent and its subsidiaries will file consolidated federal income
tax returns (“Consolidated Federal Returns”) for all periods in which Parent and
such subsidiaries are members of an affiliated group (as defined in the Code);
and
     WHEREAS, Parent and Issuer believe it is desirable to provide for the
allocation and payment of federal and state income tax liabilities and certain
related matters.
     NOW, THEREFORE, in consideration of the foregoing and of the covenants set
forth below, the parties hereto have agreed as follows:

1.   Definitions.

  (i)   “Issuer Group” means Issuer together with the Issuer Subsidiaries.
“Issuer Subsidiaries” means the Issuer Corporate Subsidiaries and the Issuer
Disregarded Entities. “Issuer Corporate Subsidiaries” means Stratosphere
Corporation, American Casino & Entertainment Properties Finance Corp. and any
other direct and indirect subsidiaries of Issuer which are corporations eligible
to be

 



--------------------------------------------------------------------------------



 



      included in a Consolidated Return (as defined below) with Parent. “Issuer
Disregarded Entities” means Charlie’s Holding LLC, Arizona Charlie’s, LLC,
Fresca, LLC and any other entities which are directly or indirectly wholly-owned
by Issuer and which, for federal income tax purposes, are treated as disregarded
entities of which all items of income, deduction, gain and loss are treated as
earned or incurred by Parent.

  (ii)   “Consolidated Returns” mean all Consolidated Federal Returns and all
state income or franchise tax returns filed by Parent on a consolidated or
combined basis with the Issuer Group (“Consolidated State Returns”).     (iii)  
“Federal Income Taxes” means any income tax imposed under the Code including,
without limitation, the corporate income tax, the minimum tax imposed on
corporations, and the personal holding company tax.     (iv)   “State Income
Taxes” means any income or franchise tax imposed under the tax law of any state
(or political subdivision thereof) including, without limitation, corporate
income taxes and minimum taxes.     (v)   “Net Operating Loss” means the amount
of any net operating loss as defined in the Code or under the tax law of any
state.     (vi)   “Net Capital Loss” means the amount of any net capital loss as
defined in the Code or under the tax law of any state.     (vii)   “Credit”
means the amount of any tax credit allowed under the Code or under the tax law
of any state including, without limitation, investment tax credits and foreign
tax credits.     (viii)   The “Regulations” means the regulations and proposed
regulations issued by the Secretary of the Treasury interpreting the Code.

- 2 -



--------------------------------------------------------------------------------



 



  (ix)   The “Consolidated Group” means the affiliated group (as defined in the
Code) of which Parent (or its successor) is the common parent, for so long as
such affiliated group files a Consolidated Return.     (x)   “Tax Benefits” as
to any entity (or group of entities) means the Net Operating Loss, Net Capital
Loss, and Credits generated by or available to such entity (or group of
entities) and any carryforwards or carrybacks thereof.     (xi)   “Final
Determination” shall mean the final resolution of liability for any Tax for a
taxable period, (i) by IRS Form 870 or 870-AD (or any successor form thereto),
on the date of the final acceptance by or on behalf of a party thereto, or by a
comparable form under the laws of another jurisdiction; except that a Form 870
or 870-AD or comparable form that reserves (whether by its terms or by operation
of law) the right of the taxpayer to file a claim for refund and/or the right of
taxing authority to assert a further deficiency shall not constitute a Final
Determination; (ii) by a decision, judgment, decree, or other order by a court
of competent jurisdiction, which has become final and unappealable; (iii) by a
closing agreement or accepted offer in compromise under Section 7121 or 7122 of
the Code, or comparable agreement under the laws of another jurisdiction;
(iv) by any allowance of a refund or credit in respect of an overpayment of Tax,
but only after the expiration of all periods during which such refund may be
recovered (including by way of offset) by the Tax imposing jurisdiction; or
(v) by any other final disposition, including by reason of the expiration of the
applicable statute of limitations or by mutual agreement of the parties.

- 3 -



--------------------------------------------------------------------------------



 



  (xii)   “Indenture Trustee” means Wilmington Trust Company, or any replacement
or successor trustee under that certain indenture dated January 29, 2004 with
respect to the Debt.     (xiii)   “Debt” means (a) 7.85% Senior Secured Notes
due 2012 of the Issuer, and (b) any substantially similar notes of the Issuer
issued pursuant to an exchange offer as provided for in the terms of such notes.

2.   Joinder in Consolidated Returns.

  (a)   Issuer hereby agrees and consents (i) to cause each Issuer Corporate
Subsidiary to join with the Consolidated Group in the filing of Consolidated
Returns with respect to any fiscal year in which Parent elects to file such
returns, (ii) to furnish to Parent, and cause each Issuer Subsidiary to furnish
to Parent, all information relating to members of the Issuer Group as may be
necessary or appropriate for the preparation of Consolidated Returns, (iii) to
cause each Issuer Corporate Subsidiary to execute and deliver to Parent all
consents, directors’ resolutions and other documentation which Parent may
reasonably require to evidence Parent’s authority to file Consolidated Returns,
and (iv) to cause each Issuer Corporate Subsidiary to maintain the same fiscal
year as Parent for all periods in which Parent and Issuer are members of an
affiliated group (as defined in the Code).     (b)   Parent hereby consents to
join with the Consolidated Group in the filing of Consolidated Returns;
provided, however, that Parent is not precluded from taking any action which
would require Parent to discontinue the filing of Consolidated Returns
including, without limitation, a sale or other disposition of all or a portion
of its stock ownership in Issuer and/or the filing of an application with the
Commissioner of Internal Revenue, or other appropriate authorities, including
tax authorities of any state (or political subdivision thereof) (“Taxing
Authorities”) on behalf of the

- 4 -



--------------------------------------------------------------------------------



 



      Consolidated Group, requesting permission to discontinue the filing of
Consolidated Returns.     (c)   Parent shall prepare and file Consolidated
Returns on behalf of the Consolidated Group and shall make all decisions
regarding any elections or other matters relating to the preparation and filing
of Consolidated Returns; provided, however, that in making elections and other
decisions with respect to members of the Issuer Group, Parent shall consult with
the Issuer Group and in good faith consider their recommendations regarding the
possibility of making such elections.

3.   Payment of Tax and Refunds.

     Subject to the provisions of this Agreement and compliance with the terms
hereof, Parent shall be obligated to and shall make all payments and be entitled
to all refunds of Federal Income Taxes and estimated Federal Income Taxes on
behalf of any and all members of the Consolidated Group, and shall indemnify and
hold the members of the Issuer Group harmless against all such Taxes (including
penalties and interest). Further, subject to the provisions of this Agreement
and compliance with the terms hereof, whenever Parent elects to file state or
local income or franchise tax returns on a consolidated or combined basis,
Parent shall be obligated to and shall make all payments and be entitled to all
refunds of such State Income Taxes and estimated State Income Taxes (such actual
and estimated State Income Taxes are referred to herein as “Consolidated State
Income Taxes”) on behalf of all members of the Consolidated Group, and shall
indemnify and hold the members of the Issuer Group harmless against all such
Taxes (including penalties and interest). Subject to the provisions of Section
5(a) of this Agreement, (and to the extent not indemnified pursuant to the two
immediately preceding sentences) for all periods on or after the date hereof,
Parent shall indemnify and hold Issuer and the other members of the Issuer Group
harmless against all Federal Income Taxes, Consolidated State Income Taxes, and
State Income Taxes and local income taxes payable by or with respect to any
member of the Consolidated Group other than the members of the Issuer Group,
including any interest and penalties with respect thereto and reasonable
out-of-pocket expenses (including legal and accounting expenses)

- 5 -



--------------------------------------------------------------------------------



 



incurred by the Issuer Group in connection with an administrative or judicial
proceeding initiated by a governmental authority relating to any such tax.

4.   Payments by Issuer to Parent.

  (a)   Issuer shall pay to Parent, for the Consolidated Group’s 2004 taxable
year and subsequent fiscal years or periods during which Issuer Corporate
Subsidiaries are included in a Consolidated Return with the Consolidated Group,
an amount equal to the amount of Federal Income Taxes and Consolidated State
Income Taxes that the Issuer Group would have been required to pay to the Taxing
Authorities, computed as though (i) the Issuer was a corporation, (ii) neither
the Issuer nor any Issuer Subsidiary were part of the Consolidated Group,
(iii) all items of income, deduction, gain and loss of each Issuer Disregarded
Entity were treated as earned or incurred by Issuer, and (iv) Issuer and the
Issuer Corporate Subsidiaries had filed Consolidated Returns for federal, state
and/or local tax purposes, as the case may be, as though Issuer were the common
Parent corporation (the “Issuer Group Taxes”), provided, however, that payment
pursuant to this Section 4(a) shall only be required for periods in which the
Issuer is treated, for federal income tax purposes, as either (a) a disregarded
entity, or (b) a corporation which is part of the same affiliated group as
Parent. The above calculation shall give effect to any federal, state or local
Net Operating Loss, Net Capital Loss and Credit carryforwards or carrybacks
which would have been available to the Issuer Group if it had never been
included in a Consolidated Return with the Consolidated Group, but such
calculation shall be subject to any audit adjustments and any limitations on the
utilization of tax attributes (including, without limitation, such carryforwards
and any limitations on the utilization of depreciation, amortization or other
similar deductions) of the Issuer Group imposed by law.     (b)   If, for any
year, the Issuer Group would, under the principles of Section 4(a), have been
entitled to carry back any Net Operating Loss, Net Capital

- 6 -



--------------------------------------------------------------------------------



 



      Loss or Credit to any prior year for which the Issuer made a payment (the
“Prior Payment”) under Section 4(a), then, to the extent such carryback would
have resulted in a refund of federal, state or local tax had the Prior Payment
been paid to one or more governmental authorities as Issuer Group Taxes, Parent
shall refund the Prior Payment to Issuer. Any payment pursuant to this Section
4(b) shall be made no later than the due date (including extensions) of the
Consolidated Returns for the year which gives rise to the carryback.     (c)  
The amounts payable under Section 4(a) (including amounts in respect of
estimated tax) shall be determined by KPMG, LLP or another nationally recognized
firm of certified public accountants, which shall inform Parent and Issuer, and,
unless all of the Debt is paid in full, provide a certificate to the Indenture
Trustee, of such amount. Issuer shall pay to Parent any such amount that would
be due on the basis of the foregoing calculations within three business days
after such notification and certificate have been provided. The excess of any
amounts paid to Parent, with respect to estimated tax payments under this
Section 4(c) for a taxable year, over the liability of the Issuer Group to
Parent under Section 4(a) for such year, shall be refunded by Parent to Issuer
within three business days after Issuer notifies Parent that it has made such an
excess payment.     (d)   Issuer shall indemnify and hold Parent harmless
against any liability for any interest and penalties with respect thereto
imposed upon Parent by reason of any false or fraudulent information supplied by
any member of the Issuer Group to Parent in connection with the determination of
the federal, state, or local income tax liability payable by any member of the
Consolidated Group.

5.   Adjustments

  (a)   In the event of a Final Determination with respect to the tax liability
of the Consolidated Group, appropriate adjustments (including, without
limitation, adjustments to Issuer’s payment obligation under Section 4(a)

- 7 -



--------------------------------------------------------------------------------



 



      and Parent’s obligation to refund under Section 4(b)) shall, except as
inconsistent with this Agreement, be made hereunder consistent with such Final
Determination. Further, Issuer shall pay to Parent any interest, penalties and
additions to tax imposed in connection with a Final Determination to the extent
that such amounts are attributable to items of Issuer or its subsidiaries.
Similarly, Parent shall pay Issuer any interest received from a governmental
authority in connection with a Final Determination that there has been an
overpayment, together with the amount of any refund or credit received, to the
extent attributable to items of Issuer or its subsidiaries.

  (b)   Payments under this Section 5 shall be made promptly after the amounts
thereof are determined and, unless all of the Debt is paid in full, KPMG, LLP,
or another nationally recognized firm of certified public accountants has
certified such amounts to the Indenture Trustee. For purposes of this Agreement,
any Net Operating Loss, Net Capital Loss, or Credit shall be carried forward or
carried back to the extent permitted by law.

6.   Late Filing.

        Notwithstanding any other provisions of this agreement, Parent shall
indemnify and hold harmless the Issuer against any interest or penalties
incurred by reason of late filing of any Consolidated Return for the
Consolidated Group, or by reason of late payment of any tax or estimated tax for
the Consolidated Group, unless such late filing or late payment is due to the
fault of Issuers or any other member of the Issuer Group.

7.   State Taxes.

        Issuer and each of the Issuer Subsidiaries shall continue to prepare and
file all applicable state tax returns, at their own expense, and to pay, or
cause its subsidiaries to so prepare, file and pay, all amounts shown to be due
thereunder unless Parent elects to have Issuer and/or members of the Issuer
Group file state and/or local tax returns on a consolidated or combined basis
with Parent, provided, however, that, in the case of taxing jurisdictions which
treat the Issuer and the Issuer Disregarded Entities as disregarded entities,
all items of income, deduction, gain or loss of the Issuer and each Issuer

- 8 -



--------------------------------------------------------------------------------



 



Disregarded Entity shall, to the extent provided by law, be included in Parent’s
tax returns regardless of whether consolidated or combined returns are filed for
such jurisdictions.

8.   Accounting.

  (a)   For the purpose of the computation of assumed tax liabilities herein,
all payments made (i) by Parent to Issuer and (ii) by Issuer to Parent, pursuant
to the provisions thereof shall not be considered income to the recipient of the
payment or an expense of the payor, but rather shall be considered the payment
of a tax. Any difference between a Consolidated Group member’s tax liability
under this Agreement and such member’s liability under Treasury
Regulation Sections 1.1502-33 and 1.1552-1 shall be treated as a distribution
with respect to its stock or as a contribution to its capital, as the case may
be.

9.   Parties.

     Any corporation which is an Issuer Subsidiary on the date hereof or which
becomes an Issuer Subsidiary at any time subsequent to such date shall
automatically be subject to the terms and conditions of this Agreement. If any
entity other than Parent shall become the common parent of the affiliated group
of corporations for federal income tax purposes which includes members of the
Issuer Group, such entity shall automatically be substituted for Parent under
this Agreement.

10.   Notices.

        All notices, requests, consents and other communications hereunder shall
be in writing and shall be deemed to have been duly and properly given or sent
(a) on the date when such notice, request, consent or other communication is
personally delivered with receipt acknowledged, or (b) if mailed, three days
after the date on which the same is deposited in a post office box and sent by
certified or registered mail, return receipt requested, postage prepaid and
addressed to the party for whom intended at its address set

- 9 -



--------------------------------------------------------------------------------



 



forth below or to such other address or addresses as any of the parties hereto
shall theretofore designated by notice hereunder.
If to Parent, at:
2000 Las Vegas Blvd. South
Las Vegas, Nevada 89104
Attention: Denise Barton
If to Issuer or the Issuer Subsidiaries, at:
2000 Las Vegas Blvd. South
Las Vegas, Nevada 89104
Telephone: 702-380-7777
Fax: 702-380-4738
Attention: Denise Barton

11.   Entire Agreement.

        This agreement (a) contains the entire understanding of the parties
hereto with respect to the subject matter hereof, (b) shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and performed therein, and (c) shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

12.   Amendments.

        This Agreement may not be modified, changed or amended except by a
writing signed by all parties hereto and consented to by the Indenture Trustee,
provided, however, that consent of the Indenture Trustee shall not be required
(i) if all of the Debt has been paid in full, (ii) to amend this Agreement to
cure any ambiguity, defect or inconsistency, or (iii) to amend this Agreement to
make any change that would provide additional rights or benefits to the Issuer,
or that does not adversely affect the legal rights of holders of the Debt.

13.   Further Assurances.

        Each of the parties hereto agrees to execute, acknowledge, deliver,
file, record and publish such further certificates, instruments, agreements and
other documents, and to take all such further actions as may be required by law
or deemed necessary or useful in

- 10 -



--------------------------------------------------------------------------------



 



furtherance of the objectives and intentions underlying this Agreement and not
inconsistent with the terms hereof.

14.   Captions.

Captions are inserted for convenience only and shall not be given any legal
effect.

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            American Entertainment Properties Corp.
      By:       /s/ Richard P. Brown         Name:   Richard P. Brown       
Title:   President and Chief Executive Officer        American Casino &
Entertainment Properties
LLC
      By:       /s/ Richard P. Brown         Name:   Richard P. Brown       
Title:   President and Chief Executive Officer        American Casino &
Entertainment Properties
Finance Corp.
      By:       /s/ Richard P. Brown         Name:   Richard P. Brown       
Title:   President and Chief Executive Officer        Charlie’s Holding LLC
      By:   American Casino & Entertainment Properties LLC    

            By:       /s/ Richard P. Brown         Name:   Richard P. Brown     
  Title:   President and Chief Executive Officer     

            Arizona Charlie’s, LLC
      By:   /s/ Denise Barton         Name:   Denise Barton        Title:  
Senior Vice President, Chief Financial
Officer, Secretary and Treasurer   





--------------------------------------------------------------------------------



 



         

 
Fresca, LLC
 
By: Charlie’s Holding LLC, its sole member
 
         By: American Casino & Entertainment
         Properties LLC, its sole member

                  By:   /s/ Richard P. Brown         Name:   Richard P. Brown   
    Title:   President and Chief Executive
Officer     

            Stratosphere Corporation
      By:   /s/ Richard P. Brown         Name:   Richard P. Brown       
Title:   President and Chief Executive Officer        Stratosphere Gaming Corp.
      By:   /s/ Richard P. Brown         Name:   Richard P. Brown       
Title:   President and Chief Executive Officer        Stratosphere Advertising
Agency
      By:   /s/ Denise Barton         Name:   Denise Barton        Title:  
Chief Financial Officer,
Secretary and Treasurer        Stratosphere Land Corporation
      By:   /s/ Denise Barton         Name:   Denise Barton        Title:  
Secretary and Treasurer     

